Citation Nr: 1729556	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  11-19 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to apportionment of the Veteran's VA benefits in favor of the Veteran's child.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from December 1967 to December 1970.  The appellant is the custodian of their child.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the appellant an apportionment of the Veteran's VA benefits.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and the appellant if further action is required.


REMAND

The appellant claims entitlement to an apportionment of the Veteran's VA benefits.  Under 38 U.S.C.A. § 5307, if the Veteran is not residing with his spouse and/or if the Veteran's child is not in the Veteran's custody, all or any part of the compensation or pension payable on account of the Veteran may be apportioned as may be prescribed by the Secretary.

VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450 (2016).  More specifically, 38 C.F.R. § 3.450(a)(1)(ii) provides that an apportionment may be paid if the Veteran is not residing with his or her spouse, or if the Veteran's children are not residing with the Veteran and the Veteran is not reasonably discharging his or her responsibility for the spouse's or children's support.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation benefits payable may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents on whose behalf the apportionment is claimed, and the special needs of the Veteran, his or he dependents, and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451.

A Veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a).

Here, the Board finds that a remand is warranted in order to obtain more detailed information regarding the Veteran's and appellant's income and expenses, so as to determine whether an apportionment is warranted.  In July 2009, both parties submitted a VA Form 21-0788 ("Information Regarding Apportionment of Beneficiary's Award"), listing various expenses and income.  Both parties also submitted statements regarding their financial situations.  On review, however, the parties' reports of income and expenses are in conflict, particularly with respect to the amount of support provided by the Veteran to his dependent child.

Additionally, the figures relied upon by the RO in its September 2009 Special Apportionment Decision do not appear to accurately reflect either of the parties' reported income and expenses.  For example, the decision relied on the Veteran's report that the appellant and his dependent child received $1,600 per month from his Social Security Administration (SSA) disability benefits.  However, on his VA Form 21-0788, the Veteran actually indicated that the appellant received $600 of his monthly SSA benefits.  (Later, in October 2009 correspondence, he stated that she received $680 in monthly payments.)  Meanwhile, the appellant's VA Form 21-0788 reflects that she received only $441 in monthly SSA payments.  There are other discrepancies as well.  For instance, the September 2009 apportionment decision listed the appellant's monthly expenses as $500, notwithstanding her reports of expenses vastly exceeding that figure.

In light of the foregoing evidence and the applicable laws and regulations, information concerning the Veteran's and appellant's income, assets, and expenses are critical to the Board's consideration of the issue on appeal.  Accordingly, this matter must be remanded so that VA may request that the Veteran and the appellant complete new VA Form 21-0788s to determine the financial status of each party.  In addition, both parties should be asked to submit additional financial records to help corroborate their reported monthly income and expenses, to include any bank records, court records, and bills.  The RO should also contact the SSA to ascertain (a) the monthly amount of benefits received by the Veteran, and (b) the amount, if any, of that benefit that is provided to the appellant.  Documentation of these amounts should be associated with the record.

A claim for an apportionment is a "contested claim" subject to special procedural requirements.  For instance, if the apportionment claim is simultaneously contested, all interested parties are to be specifically notified of any action taken by the AOJ, of the right and time limit for initiating an appeal, and of the right to present testimony at a hearing and to be represented.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 19.100.  Upon the filing of a notice of disagreement all interested parties are to be furnished with a copy of the Statement of the Case.  38 U.S.C.A. § 7105(b); 38 C.F.R. § 19.101.  When a substantive appeal is filed, its content is to be furnished to the other contesting parties to the extent that it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim.  38 U.S.C.A. § 7105(b); 38 C.F.R. § 19.102.

A review of the claims file is absent any notification letter alerting the Veteran that the appellant's appeal for continued apportionment of his VA benefits had been perfected.  In fact, there is no indication he ever received a copy of the June 2011 Statement of the Case.  As such, this claim must be remanded in order for the RO to provide the Veteran with the necessary notification, which includes the content of the appellant's substantive appeal.  The Veteran should also be given an opportunity to respond to this notification letter and/or request a hearing in this matter.

Accordingly, the case is REMANDED for the following action:

1.  In accordance with 38 C.F.R. §§ 19.101 and 19.102, send the Veteran a copy of the June 2011 Statement of the Case and the appellant's July 2011 VA Form 9 and supporting documents.  Also, notify the Veteran of his right to testify at a personal hearing if he so desires.  An appropriate period of time should be allowed for response from the Veteran.

2.  Contact the Veteran and the appellant and request that they provide updated, detailed information regarding their monthly income and expenses.  This accounting should include a specific list of monthly expenses, the monthly cost of each expense, and the total monthly cost of all expenses.  It should further include each source of income received by the Veteran and the appellant, the amount of monthly income received from each of these sources, and the combined total monthly income received.

3.  After all requested development has been completed, readjudicate the claim as to whether the Veteran's dependent child is entitled to any monthly general or special apportionment of the Veteran's VA benefits.  If any benefits sought on appeal are denied, issue the parties a Supplemental Statement of the Case.  The case should then be returned to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

